Citation Nr: 1428175	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Sr. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part reopened and then denied on the merits a claim of service connection for a low back disability.  Based on the Veteran's residence, jurisdiction over the claim now rests with the Roanoke, Virginia, RO.

In an October 2013 decision, the Board confirmed the reopening of the previously denied claim, and remanded the underlying claim on the merits for additional development.  The claim was again remanded for development in February 2014.  During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file. The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran sustained an injury to the thoracolumbar spine in service, and since that time has maintained an altered posture to compensate for spine discomfort.

2.  Currently diagnosed degenerative changes of the thoracolumbar spine and resulting scoliosis are related to the in-service injury.


CONCLUSION OF LAW

The criteria for service connection of a thoracolumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is established that during a night patrol in Vietnam, the Veteran leapt from a jeep and injured his back when gunshots sounded nearby; he reports being diagnosed with a pulled muscle at the time.  38 C.F.R. § 3.304(d).  He also reports that ever since, he has altered his posture, lowering his right shoulder, due to discomfort in his low to mid back.  As verified in private and VA treatment records, as well as competent and credible lay statements from friends and family, the Veteran has continued to experience low to mid back pain ever since service.  While it is minor at times, it is also subject to exacerbation and flare-up with activity.

A VA examiner has diagnosed the Veteran with degenerative disc and joint disease of the thoracolumbar spine, as well as "voluntary" postural scoliosis.  While the examiner maintains that a muscular injury as described by the Veteran could not have resulted in "degenerative disc disease (arthritis)" decades later, he fails to consider the radiographic findings of other VA doctors noting compression of thoracic vertebrae, which they uniformly associate with the in-service injury.  The examiner himself noted a thoracic fracture at the November 2013 examination.  This compression corresponds to the location of the scoliosis; while many agree that a part of this postural change is voluntary, they also identify some contribution from the in-service injury.

Moreover, as arthritis is chronic disease listed under 38 C.F.R. § 3.309 subject to presumptive service connection, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The Veteran, his friends and family, and his treating physicians amply and consistently document his reports of ongoing thoracolumbar problems ever since his reported injury which is noted during service.

Accordingly, service connection for the currently diagnosed thoracolumbar spine disability is warranted.


ORDER

Service connection for a thoracolumbar spine disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


